DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 4, line 5: a definition for the word “orbitropically” could not be found in any online dictionary or source. The applicant does not give a definition for this word in the Specification, therefore the meaning of this word is unknown.
Appropriate correction is required.
Claim Objections
Amended claims filed 10/12/2021 are accepted by the examiner.
Claim Rejections - 35 USC § 112
Amended claims filed 10/12/2021 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1).

a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Col. 3 line 66 – Col. 4 line 31; chains 8 and 10 moved along the path with plants 36); 
the plants which are at least temporarily supplied with nutrients by a nutrient supply (Figures 1-3, Col. 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the path) and are illuminated by an illumination unit during transport along the conveyor path (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path); 
the conveyor path being at least approximately horizontal in at least one first section (Figure 1, chains 8 and 10 run approximately horizontal at the tops and bottoms of the switchbacks); 
and the path being at least approximately vertical in at least one second section (Figure 1, chains 8 and 10 have multiple vertical sections);
and a supply unit that aeroponically supplies nutrients to the plants at least temporarily while the plants are moved vertically (Figures 1-3, Col 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the vertical portion of the path).
Ruthner does not teach the hydroponic system characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface; and in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, a supply unit that aeroponically supplies nutrients to root regions of the plants, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt
Aschheim teaches a hydroponic conveyor system (Figure 1) characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Paragraph [0047]; plants fixed to conveyor belt 1, roots located below conveyor belt 1, leaves/fruits of plants located above conveyor belt 1); and 
in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, a supply unit that aeroponically supplies nutrients to root regions of the plants, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the plants fixed with the leafy section above the conveyor and the roots section below the conveyor wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to better secure the plants along the conveyor and to isolate the root section of the plant to better control the nutrients supply and environment conditions the roots are receiving.
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Aschheim teaches in that the conveyor belt comprises, at least in regions, a carrier material in which the plants are fixed at least temporarily during transport along the conveyor path (Figure 1, Paragraphs [0035]-[0042]; culture supports 2-6 are substrates that hold plants along conveyor belt 1).
Regarding claim 3, Ruthner teaches in that the conveyor path comprises a lower deflection point between two at least approximately vertical sections (Figure 1, Col. 3 line 66 – Col. 4 line 31; chains 8 and 10 comprise multiple lower deflection points that are located in between two vertical sections).
Regarding claim 4, Ruthner teaches in that the conveyor path comprises an upper deflection point between two at least approximately vertical sections (Figure 1, Col. 3 line 66 – Col. 4 line 31; chains 8 and 10 comprise multiple upper deflections points at sprockets 24, 26, 28, and 30 located between two vertical sections).
Regarding claim 7, Ruthner teaches in that the conveyor path comprises two at least approximately vertically extending sections and two horizontal sections that each connect the vertical sections (Figure 1; at least two approximately vertical sections, two approximately horizontal sections, the approximately horizontal sections each connect into an approximately vertical section); 
at least one supply unit for aeroponically supplying the plants with nutrient medium (Figures 1-3, Col 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the vertical portion of the path).
The modified reference teaches the limitations of claim 1 and further Aschheim teaches the supply unit being arranged below the lower surfaces of the conveyor belt moved along the conveyor path (Aschheim: Figure 1, Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12 located below the conveyor belt 1). When combined with the vertical sections taught by Ruthner, the sprayers 11 and 12 will be arranged between the opposite lower surfaces of the conveyor belt.
Regarding claim 10, Ruthner as modified above teaches at least one adjustment unit to change the distance between a section of the conveyor path extending at least approximately vertically from top to bottom and a section of the conveyor path extending at least approximately vertically from bottom to top (Figures 1, Col. 4, lines 32-57; sprockets 16-22 and 24-30 are movable on rails 38 and 40 so that their spacing can be adjusted between each of the suspended grids containing plants).
Regarding claim 14, Ruthner as modified above does not explicitly teach the system being produced by assembling at least two pre-grouped modules. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
Regarding claim 18, Ruthner teaches a method for promoting the growth of plants (Figure 1), in which: 
the plants are moved along a conveyor path by a conveyor belt (Figure 1, Col. 3 line 66 – Col. 4 line 31; chains 8 and 10 moved along the path with plants 36) and are at least temporarily supplied with nutrients by a nutrient supply (Figures 1-3, Col. 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the path) and illuminated by an illumination unit during movement along the conveyor path (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path); 
the plants being moved at least approximately horizontally in at least one first section of the conveyor path (Figure 1, chains 8 and 10 run approximately horizontal at the tops and bottoms of the switchbacks); 
the conveyor path being at least approximately vertically in at least one second section of the conveyor path (Figure 1, chains 8 and 10 have multiple vertical sections);
and a supply unit that aeroponically supplies nutrients to the plants at least temporarily while the plants are moved vertically (Figures 1-3, Col 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the vertical portion of the path).
Ruthner does not teach characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface; and the nutrient supply is located in the region below the lower surface of the conveyor belt, and comprises a supply unit for aeroponically supplying the plants with nutrients, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt.
Aschheim teaches a hydroponic conveyor system characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Paragraph [0047]; plants fixed to conveyor belt 1, roots located below conveyor belt 1, leaves/fruits of plants located above conveyor belt 1);
and the nutrient supply is located in the region below the lower surface of the conveyor belt, and comprises a supply unit for aeroponically supplying the plants with nutrients, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the plants fixed with the leafy section above the conveyor and the roots section below the conveyor wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to better secure the plants along the conveyor and to isolate the root section of the plant to better control the nutrients supply and environment conditions the roots are receiving.
Regarding claim 19, Ruthner as modified above teaches the plants moving at least approximately vertically are at least temporarily aeroponically supplied with water (Figures 1-3, Col 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the vertical portion of the path).
Regarding claim 20, the modified reference teaches the limitations of claim 18 and further Aschheim teaches in that while being moved at least approximately horizontally, the plants are at least temporarily hydroponically supplied with water and/or nutrients (Figures 1, conveyor belt 1 is horizontal; Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12).
Regarding claim 21, Ruthner as modified above teaches in that the entire conveyor path is at least temporarily illuminated (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path).
Claims 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Johansson (WO 2010008335 A1).
Regarding claim 11, Ruthner as modified above teaches in that a module is formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom (Figure 1, a module comprises a vertical path extending from bottom to top and a path from top to bottom).
Ruthner as modified above does not teach a number of modules required to achieve a growing phase of the plant are interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at least two V-shaped sections [i.e. two modules containing a track extending top to bottom and a track extending bottom to top]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the number of modules used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track to best promote growth of the plants.
Regarding claim 12, Ruthner teaches that at least one illumination unit is integrated into the module (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path).
Regarding claim 13, Ruthner as modified above teaches in that two modules are connected by an at least approximately horizontally extending section of the conveyor path (Figure 1, there are approximately horizontal sections the connected vertical module sections).
Ruthner does not teach the length of the section being selected on the basis of the plant to be grown.
Johansson teaches wherein the setup of the track, which would include the length of the horizontal track section, being selected on the basis of the plant to be grown (Page 4, lines 19-22 and Page 5, lines 14-22; track system can be set-up for different plants that require different growing conditions to achieve optimal growth).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the length of the track used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track in the most desired orientation to best promote growth of the plants.
Regarding claim 17, Ruthner teaches a device for promoting the growth of plants (Figure 1), the device comprising: 
a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Col. 3 line 66 – Col. 4 line 31; chains 8 and 10 moved along the path with plants 36);
the plants which are at least temporarily supplied with nutrients by a nutrient supply during movement transport along the conveyor (Figures 1-3, Col. 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the path); 
the plants are illuminated by an illumination unit during movement transport along the conveyor path (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path);
the conveyor path being at least approximately horizontal in at least one first section (Figure 1, chains 8 and 10 run approximately horizontal at the tops and bottoms of the switchbacks); 
the path being at least approximately vertical in at least one second section (Figure 1, chains 8 and 10 have multiple vertical sections);
and the nutrients being supplied to the plants at least temporarily while the plants are moved vertically (Figures 1-3, Col 6 line 53 – Col. 7 line 14; pipes 60 supply water 64, nutrients 66, and gases 68 to plants along the vertical portion of the path);
a module being formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom (Figure 1, a module comprises a vertical path extending from bottom to top and a path from top to bottom); and 
the vertical sections of the path being connected by an at least approximately horizontally extending section of the conveyor path (Figure 1, there are approximately horizontal sections the connected vertical module sections).
Ruthner does not teach characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface; 
a supply unit configured to aeroponically supply the nutrients to root regions of the plants; and
a number of modules required to achieve a growing phase of the plant being interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant, and at least two modules being connected by an at least approximately horizontally extending section of the conveyor path.
Aschheim teaches a hydroponic conveyor system characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt, while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Paragraph [0047]; plants fixed to conveyor belt 1, roots located below conveyor belt 1, leaves/fruits of plants located above conveyor belt 1);
and a supply unit configured to aeroponically supply the nutrients to root regions of the plants (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the plants fixed with the leafy section above the conveyor and the roots section below the conveyor wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to better secure the plants along the conveyor and to isolate the root section of the plant to better control the nutrients supply and environment conditions the roots are receiving.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at least two V-shaped sections [i.e. two modules containing a track extending top to bottom and a track extending bottom to top]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the number of modules used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track to best promote growth of the plants.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Pickell et al. (US 20150250115 A1).
Regarding claim 5, Ruthner as modified above does not teach a supply end of the conveyor belt and a fitting unit is at least partly automated to fit the conveyor belt with plant seeds and/or seedlings. 
Aschheim teaches a supply end of the conveyor belt (Figure 1, Paragraph [0044]; supply end 7 where substrate is fed into conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the supply end as taught by Aschheim in order to provide an organize and methodical system for entering the plants onto the conveyor system.
Pickell teaches a fully automated conveyor grow system in which an automated fitting unit fits the conveyor belt with plant seeds and/or seedlings (Paragraph [0040]; fully automated hydroponic grow system, seed supply 66 distributes seeds in trays 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the automation of the supplying of seeds taught by Pickell in order to create a more time efficient system that operates more smoothly and effectively than manual insertion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Davis (US 3824736 A).
Regarding claim 6, Ruthner as modified above teaches characterized in that at least one section that is illuminated by the illumination unit arranged along the conveyor path (Figures 1-3, Col. 4 line 58 – Col. 5 line 23; light sources 46 illuminate plants along path). Ruthner does teach creating dark periods within the cultivation space (claim 16).
Ruthner as modified above does not teach one section that is not illuminated arranged along the conveyor path.
Davis teaches a conveyor plant grow system wherein one section is not illuminated arranged along the conveyor path (Figure 2, Col. 3 lines 60-63; dark section 42 where dark or low illumination is supplied to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught Ruthner with a section of no light taught by Davis in order to better simulate a day-night light cycle of natural lighting to optimize plant growth.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Zimmerman et al. (US 5685411 A).
Regarding claim 8, Ruthner as modified above does not teach in that the conveyor belt comprises a plurality of movably interconnected slats.
Zimmerman teaches a conveyor belt that comprises a plurality of movably interconnected slats (Abstract; conveyor belt having a plurality of slats movable along a slider bed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the movable slats taught by Zimmerman as slats are well known to use on conveyor belts due to their increased mobility.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ruthner (US 3254447 A).
Regarding claim 9, Ruthner ‘897 as modified does not teach in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path.
Ruthner ‘447 teaches a conveyor plant grow system in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path (Figures 1-4, Col. 1, lines 54-72; container 16 filled with water/nutrient solution that plants are immersed in during circulation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner ‘897 with the immersion bath taught by Ruthner ‘447 in order to sufficiently supply plants with enough water/nutrients that the sprayer may not be 100% effective in doing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ripatti (US 20060201058 A1).
Regarding claim 15, Ruthner as modified above does not teach an at least partly automated harvesting unit is provided, which removes plants from the conveyor belt at least in part.
Ripatti teaches a conveyor plant grow system comprising an automated a harvesting unit which removes plants from the conveyor belt at least in part (Paragraph [0022]; stopper automatically removes plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the automation of the harvesting unit taught by Ripatti in order to create a more time efficient system that operates more smoothly and effectively than manual removal.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthner (US 4255897 A) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Souder et al. (US 8627598 B1).
Regarding claim 16, Ruthner as modified above does not teach in that a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt.
Souder teaches a plant grow system comprising a cleaning and/or sterilization unit for cleaning and/or sterilizing a growing level which takes place after in which the plants are removed from the growing level at least in part and before in which new plant seeds and/or seedlings are fixed on the growing level (Figures 2 and 16, Abstract and Col. 11, lines 31-54; cleaning device 40 removes debris from surface before supplying new seeds).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Ruthner with the cleaning device taught by Souder to be located along the conveyor in between the harvesting end and the supply end in order to properly sanitize and clear off the conveyor to remove any possible contaminants to prepare a sterile surface for the new seeds to grow in.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642